8 Ill. App.3d 232 (1972)
289 N.E.2d 635
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
ZACK MORRIS, JR., Defendant-Appellant.
No. 72-124.
Illinois Appellate Court  Fifth District.
November 3, 1972.
Kenneth L. Jones, of Defender Project, of Mt. Vernon, for appellant.
*233 No appearance for the People.
Reversed and remanded.
PER CURIAM:
The defendant, Zack Morris, Jr., pled guilty to a charge of theft under $150 (Ill. Rev. Stat. 1969, ch. 38, par. 16-1), in the Circuit Court of Saline County, and was sentenced to serve one year at the Illinois State Farm, his application for probation being denied.
He contends in this appeal that the trial court failed to inquire into the factual basis for the guilty plea as required by Supreme Court Rule 402 (c) which reads:
"The court shall not enter final judgement on a plea of guilty without first determining that there is a factual basis for the plea."
The record in this case does not contain any indication of how or if the trial court satisfied itself that a factual basis for the plea existed. Although the absence of such evidence from the record does not conclusively eliminate the possibility that the trial court may have investigated and satisfied itself in some manner not reflected in the record, the total lack of any reference to how or if this was done is ground for reversal. 50 Ill.2d R. 402(c).
For the foregoing reason the judgment of the trial court is reversed and this case is remanded to the Circuit Court of Saline County with directions that defendant be allowed to plead anew.
Reversed and remanded with directions.